Appeal from a decree of the Surrogate’s Court, Kings County, dated July 16, 1971, dismissed, without costs. The decree was entered upon an order made upon default of appellant and as such is not appealable (CPLR 5511). In addition, the record on appeal is incomplete in failing to include a copy of the decree. We have nevertheless examined appellant’s contention and find it to be without merit (EPTL 3-4.1, suhd. [a], par. [1], cl. [B]). Our perusal of the record indicates that the conduct of the executor warrants the commencement of appropriate proceedings in the Surrogate’s Court for his removal (SCPA 711, 719). Munder, Acting P. J., Martuseello, Shapiro, Brennan and Benjamin, JJ., concur.